Citation Nr: 0715410	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1957 to 
June 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California 
that granted service connection for bilateral hearing loss 
and residual scar, denied service connection for 
osteoarthritis of the ankles, degenerative joint disease of 
the lumbar spine, degenerative joint disease of the right hip 
and knee, and denied entitlement to a 10 percent evaluation 
based on multiple, noncompensable service-connected 
disabilities.  The veteran appealed his back, right hip, 
right knee, and right and left ankle claims. 

The veteran testified at a videoconference hearing before the 
undersigned Judge in June 2005.  The veteran submitted 
medical evidence at the hearing along with a signed statement 
waiving initial consideration of the evidence by the RO.  

In August 2005, the Board denied the veteran's back, right 
knee and left ankle claims, and remanded the veteran's claims 
of entitlement to service connection for a right ankle and 
right hip disability.  

After further development, the RO granted service connection 
for degenerative changes of the right ankle in February 2007.  

Subsequent to the most recent (January 2006) supplemental 
statement of the case (SSOC), the veteran submitted 
additional evidence that was not accompanied by a waiver of 
RO consideration.  This evidence, however, is duplicative of 
evidence already associated with the veteran's claims file.  
A remand to the RO for consideration of this evidence is 
therefore unnecessary.


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
developed a right hip disability during or as a result of his 
service.



CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
active military service.   38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in August and November 2005, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim.  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran was 
provided with adequate notice of the evidence which was not 
of record, additional evidence that was necessary to 
substantiate the claim, and he was informed of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on his behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the appellant's claim 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
January 2006 Supplemental Statement of the Case, and prior to 
the transfer and certification of the appellant's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records and reports, a VA 
examination, and statements submitted by the veteran and his 
representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II. Entitlement to service connection for a right hip 
disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with right hip 
degenerative joint disease status post right total hip 
arthroplasty in March 2004.  Therefore, although the Board 
has reviewed the lay and medical evidence in detail, the 
Board will focus its discussion on evidence that concerns 
whether the veteran's right hip disability is related to a 
disease or injury in service.  

Here, the Board notes that the veteran's service records 
indicate that the veteran was involved in a plane crash in 
June 1961.  A small training aircraft in which the veteran 
was riding crashed into a swamp.  The record indicates that 
the veteran engaged in no small heroics rescuing two other 
service personnel who were in the plane and who were 
seriously injured in the accident, one of whom was under 
water for a time.  The veteran sustained relatively minor 
injuries related to this crash, to include a right ankle 
sprain.  The veteran also complained of low back pain as a 
result of the accident.  There was, however, no indication of 
any right hip injury due to the crash.  The service medical 
records are also negative for any right hip disability in 
service and the veteran's separation examination noted that 
the veteran was normal in all respects.  

After service, the veteran's medical records indicate that 
the veteran was diagnosed with osteoarthritis of the right 
hip in October 1996.  He was diagnosed with advanced right 
hip degenerative joint disease in February 2003.  In March 
2004, the veteran underwent a right total hip arthroplasty.  
The veteran's treatment records do not contain a medical 
opinion regarding whether the veteran's right hip disability 
is related to his active duty service.

The veteran was afforded a VA examination in connection with 
his claim in February 2003.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination.  The examiner noted the veteran's history of 
a plane crash in service and noted the veteran's relatively 
long history of low back pain since service.  In contrast, 
the examiner indicated that the veteran had right hip pain 
for the last two years.  After examination, the veteran was 
diagnosed with advanced right hip degenerative joint disease.  
The examiner did not indicate that the veteran's right hip 
condition was due to service.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's right hip 
disability is related to his service.  There is no indication 
in the veteran's service records that he had any right hip 
condition in service or within one year of service.  The 
veteran's post-service records indicate a right hip condition 
in October 1996, nearly thirty years later.  In addition, the 
VA examiner who examined the veteran and his claims file in 
connection with the claim, did not indicate that the 
veteran's condition is related to his military service, to 
include the plane crash in June 1961. 

While the veteran may feel that his right hip disability is 
related to his service, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran's right hip disability is related to or had its 
onset in service.  Service connection for this condition must 
therefore be denied.  


ORDER

Service connection for right hip degenerative joint disease 
status post right total hip arthroplasty is denied.




____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


